Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-16-2009

Tony Hood v. Pfizer Inc
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1434




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Tony Hood v. Pfizer Inc" (2009). 2009 Decisions. Paper 1531.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1531


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                   _______________

                                     No. 08-1434
                                   _______________

                                    TONY HOOD,

                                          Appellant,

                                           v.

                                     PFIZER, INC.


                    On Appeal From the United States District Court
                              for the District of New Jersey
                                      (No. 04-3836)
                     District Judge: Honorable Stanley R. Chesler

                      Submitted Under Third Circuit LAR 34.1(a)
                                 November 21, 2008

          Before: BARRY and CHAGARES, Circuit Judges, and RESTANI,* Judge


                                 (Filed: April 16, 2009)
                                     _____________




                          ORDER AMENDING OPINION




      *
        Honorable Jane A. Restani, Chief Judge, United States Court of International
Trade, sitting by designation .
CHAGARES, Circuit Judge

      IT IS ORDERED that the prior opinion and judgment are hereby vacated.

      The court shall file an amended opinion and judgment forthwith.

                                       By the Court,




                                       /s/ Michael A. Chagares
                                       Circuit Judge
Dated: April 16, 2009
CRG/cc: Alan H. Schorr, Esq.
        Gregory C. Parliman, Esq.